Name: Commission Regulation (EEC) No 797/80 of 31 March 1980 adjusting export levies and refunds fixed in advance in the sugar sector
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  foodstuff
 Date Published: nan

 Avis juridique important|31980R0797Commission Regulation (EEC) No 797/80 of 31 March 1980 adjusting export levies and refunds fixed in advance in the sugar sector Official Journal L 087 , 01/04/1980 P. 0039 - 0041 Finnish special edition: Chapter 3 Volume 12 P. 0012 Greek special edition: Chapter 03 Volume 28 P. 0083 Swedish special edition: Chapter 3 Volume 12 P. 0012 Spanish special edition: Chapter 03 Volume 17 P. 0205 Portuguese special edition Chapter 03 Volume 17 P. 0205 COMMISSION REGULATION (EEC) No 797/80 of 31 March 1980 adjusting export levies and refunds fixed in advance in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (1), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Articles 17 (5), 19 (2) and 19 (4) thereof, Whereas Article 12 of Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1439/76 (4), provides that if between: - the date on which is lodged an application for an export licence with advance fixing of the refund, or - in the case of a refund fixed by tender, the date on which the time limit for the submission of tenders expires, and the date of exportation, there is an alteration in the prices for sugar and molasses fixed pursuant to Regulation (EEC) No 3330/74, provision may be made for an adjustment of the amount of the refund; Whereas pursuant to Commission Regulation (EEC) No 561/80 of 5 March 1980 on a standing invitation to tender in order to determine levies and/or refunds on exports of white sugar (5), export levies may also be fixed in advance ; whereas it is therefore appropriate to extend to such levies the possibility provided for in Article 12 of Regulation (EEC) No 766/68; Whereas it is anticipated that an increase in sugar prices and in the storage levy will be introduced with effect from 1 July 1980 and that a certain number of export licences applied for before that date and fixing an export refund or levy in advance will not be used until after that date ; whereas it appears that exporters now find it impossible to secure supplies of sugar for delivery on or after 1 July 1980 at prices applying in the current marketing year ; whereas it is therefore appropriate to make use of the possibility of adjusting the export refunds and levies fixed in advance before 1 July 1980 in respect of exports for which customs formalities are completed after that date ; whereas this adjustment should be calculated according to the difference between the sugar intervention price valid for the 1979/80 marketing year and that valid for the 1980/81 marketing year, each of these prices being increased by the inclusion of the relevant storage levy; Whereas the third subparagraph of Article 5 (2) of Council Regulation (EEC) No 2682/72 of 12 December 1972 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds (6), as last amended by Regulation (EEC) No 707/78 (7), provides that the rate of the refund under the system of advance fixing is to be adjusted according to the same rules applying to the advance fixing of the refunds on basic products exported in the natural state ; whereas it is therefore appropriate in this case to provide for the relevant adjustment; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 1. In so far as the conditions set out in Article 12 of Regulation (EEC) No 766/68 are satisfied, any export refunds and export levies fixed in advance before 1 July 1980 for the products listed in the Annex hereto and exported on or after that date shall, at the request of the party concerned, be adjusted in accordance with paragraph 2. (1)OJ No L 359, 31.12.1974, p. 1. (2)OJ No L 170, 28.3.1978, p. 1. (3)OJ No L 143, 25.6.1968, p. 6. (4)OJ No L 167, 26.6.1976, p. 13. (5)OJ No L 61, 6.3.1980, p. 18. (6)OJ No L 289, 27.12.1972, p. 13. (7)OJ No L 94, 8.4.1978, p. 7. 2. For purposes of the adjustment referred to in paragraph 1, the export refund shall be increased, and the export levy decreased, by the difference, expressed in ECU per 100 kilograms, between the intervention price of the product in question applicable with effect from 1 July 1980 in the area most in surplus and the intervention price of that product applicable on 30 June 1980 in the same area. In calculating the difference referred to in the preceding subparagraph there shall be added to these intervention prices the relevant storage levy as referred to under (a) of the third subparagraph of Article 8 (1) of Regulation (EEC) No 3330/74. In the case of raw sugar, where the yield differs from that of the standard quality as defined in Regulation (EEC) No 431/68 (1) the amount of the adjustment shall be modified in accordance with Article 2 of Regulation (EEC) No 837/68 (2). Article 2 The provisions of Article 1 shall apply also to the products referred to in the Annex to this Regulation which are exported in the form of the goods listed in the Annexes to Regulation (EEC) No 2682/72. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 89, 10.4.1968, p. 3. (2)OJ No L 151, 30.6.1968, p. 42. ANNEX >PIC FILE= "T0014373">